     Case 2:18-cv-10028-GGG-KWR Document 28 Filed 12/03/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF LOUISIANA

                                               :
 MICHAEL G. MILLER,                            :
                                               :
                      Plaintiff,               :   CIVIL ACTION
                                               :
        v.                                     :   NO.: 2:18-CV-10028-GGG-KWR
                                               :
 RELIANCE STANDARD LIFE                        :   SECTION “T”(4)
 INSURANCE COMPANY,                            :
                                               :
                      Defendant.               :
                                               :

                     CROSS-MOTION FOR SUMMARY JUDGMENT

       Defendant, Reliance Standard Life Insurance Company, now moves for summary

judgment. In support, Defendant relies on the combined memorandum of law in opposition to

Plaintiff’s Motion for Summary Judgment and in support of this cross-motion.



                                           Respectfully submitted,

                                           TAYLOR WELLONS POLITZ & DUHE, APLC

                                    BY:    /s/ Stephen T. Perkins
                                           Paul J. Politz, Esquire
                                           Stephen T. Perkins, Esquire
                                           1515 Poydras St.
                                           Suite 1900
                                           New Orleans, LA 70112
                                           504-525-9888
                                           ppolitz@twpdlaw.com
                                           sperkins@twpdlaw.com

                                           Attorneys for Defendant, Reliance
                                           Standard Life Insurance Company
Date: December 3, 2019
      Case 2:18-cv-10028-GGG-KWR Document 28 Filed 12/03/19 Page 2 of 2




                                CERTIFICATE OF SERVICE


       The undersigned counsel for Reliance Standard Life Insurance Company hereby certifies

that a true and correct copy of the foregoing cross-motion was served on all counsel of record via

the Court’s ECF system when uploaded for filing




                                             BY:    /s/ Stephen T. Perkins
                                                    Paul J. Politz, Esquire
                                                    Stephen T. Perkins, Esquire


Date: December 3, 2019




                                                2
